 Case 3:20-cv-00269-JPG Document 18 Filed 05/29/20 Page 1 of 3 Page ID #66




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALLEN GARLAND

             Plaintiff,

       v.                                       CASE No. 3:20-cv-00269-JPG

 NOVARTIS PHARMACEUTICALS
 CORPORATION,                                   JURY TRIAL DEMANDED

             Defendant.



                  NOVARTIS PHARMACEUTICALS CORPORATION’S
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for Defendant

Novartis Pharmaceuticals Corporation (“NPC”) hereby discloses and certifies that, to the best of

my knowledge and belief, the following is a complete list of NPC’s parent corporations and

publicly held companies that own 10% or more of NPC’s stock:

       1.     Parent Companies:

       (a)    Novartis Finance Corporation, a New York corporation;

       (b)    Novartis Corporation, a New York corporation;

       (c)    Novartis Holding, AG, a Swiss company; and

       (d)    Novartis AG, a Swiss company, whose shares are publicly traded on the SIX

Swiss Exchange, and whose American Depository Shares are publicly traded on the New York

Stock Exchange.

       2.     Publicly held companies owning more than 10% of NPC stock:

       (a)    Novartis AG indirectly owns a 100% interest in NPC.
 Case 3:20-cv-00269-JPG Document 18 Filed 05/29/20 Page 2 of 3 Page ID #67




Dated: May 29, 2020         Respectfully submitted,




                                          By: /s/ Charles J. Swartwout

                                          Charles J. Swartwout, # 06190655
                                          5000 West Main Street
                                          P.O. Box 23560
                                          Belleville, IL 62223-0560
                                          (618) 277-9000
                                          Fax: (618) 277-4594
                                          cswartwout@boylebrasher.com

                                          Of Counsel:
                                          Robert E. Johnston, Esq. (Pro Hac Vice
                                          application forthcoming)
                                          Donald R. McMinn, Esq. (Pro Hac Vice
                                          application forthcoming)
                                          Andrew L. Reissaus, Esq. (Pro Hac Vice
                                          application forthcoming)
                                          Hollingsworth LLP
                                          1350 I Street Northwest
                                          Washington, District of Columbia 20005
                                          (202) 898-5800

                                          Attorney for Defendant Novartis
                                          Pharmaceuticals Corporation




                                      2
 Case 3:20-cv-00269-JPG Document 18 Filed 05/29/20 Page 3 of 3 Page ID #68




                                 CERTIFICATE OF SERVICE

       I certify that on this 29th day of May 2020, I electronically filed the foregoing document

to the Clerk of the District Court using the CM/ECF System, which will send a Notice of

Electronic Filing to all counsel of record.


       Richard M. Elias, IL Bar No. 6279078
       231 S. Bemiston Ave, Suite 800
       St. Louis, MO 63105
       relias@eliasllc.com
       (314) 391-6820 telephone

       James G. Onder, #06200444
       Lawana S. Wichmann, #06282208
       110 E. Lockwood, 2nd Floor
       St. Louis, MO 63119
       onder@onderlaw.com
       wichmann@onderlaw.com
       (314) 963-9000 telephone
       (314) 963-1700 facsimile

       Attorney for Plaintiff



                                                            /s/ Charles J. Swartwout




                                                3
